Citation Nr: 0902987	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of an initial compensable 
evaluation of a bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1970 
and from November 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In the August 2007 Substantive Appeal (VA Form 9) the veteran 
requested a Travel Board hearing.  Later in September 2007 
the veteran submitted a statement which clarified his request 
for either a Travel Board or video hearing.  That hearing was 
scheduled for August 2008, at the North Little Rock RO; 
however, the veteran failed to report for that hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d).


FINDING OF FACT

An audiometric evaluation for bilateral hearing in April 2006 
revealed a level III hearing acuity of the right ear and 
level III hearing acuity of the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic 
Code 6100, Tables VI, VIa, VII (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in March 2005, June and September 
2006 and May 2008 that fully addressed all notice elements.  
Indeed, as this is an appeal for an initial rating claim 
arising from a grant service connection in an August 2006 
rating decision, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the in this case has been satisfied.  See Hartman 
v. Nicholson, 483 F.3d 1311 (2006);  Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of pertinent medical records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case the Board notes that the veteran has already 
been granted service connection for his hearing loss 
disability in August 2006 and the claim before the Board is 
one for an increased initial evaluation.  The RO has obtained 
VA outpatient treatment records.  The veteran submitted 
copies of service medical records, a private medical record 
and lay statements in support of his claim.  Further, the 
veteran was afforded a VA audiological examination in April 
2006.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.  

Turning to the merits of the claim, the RO initially granted 
service connection for hearing loss in an August 2006 rating 
decision.  At that time, a noncompensable evaluation was 
assigned to the veteran.  In April 2007 the veteran filed a 
notice of disagreement and sought an increased rating 
concerning his service-connected hearing loss and this appeal 
follows.  

The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A more recent decision of the United States Court of Appeals 
for Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The VA examinations' factual findings are detailed below. 

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2008).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  Under 
38 C.F.R. § 4.86(a), when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000, 
Hertz) is 55 dBs or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. 

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
dBs or less at 1000 Hertz and 70 dBs or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIa*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The issue before the Board is whether the veteran is entitled 
to an increased evaluation above the noncompensable (0 
percent) rating.  The veteran was examined by VA in April 
2006.  The report shows that he exhibited pure tone 
thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
15
65
75
46
LEFT
20
10
45
60
34


The puretone threshold average for the right ear was 46 dBs.  
The puretone threshold average for the left ear was 34 dBs.  
Speech audiometry revealed speech recognition ability of 76% 
in the right ear and of 80% in the left ear.  

The mechanical application of the above results compels a 
numeric designation of III in the right ear and III in the 
left ear.  Under Table VII (38 C.F.R. § 4.85), the 
designation of III in the right ear and III in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.  Additionally, the provisions of 38 CFR 
4.86 are inapplicable in this case because the VA examination 
did not demonstrated puretone thresholds at each of the four 
specified frequencies was 55 dBs or more or that the puretone 
threshold at 1,000 Hertz was 30 dBs or less and that the 
threshold at 2,000 Hertz was 70 dBs or more.  

In January and June 2006 and in April and August 2007 the 
veteran submitted lay statements, in which he has asserted 
that his service-connected hearing loss should be 
compensable.  However, as a layperson the veteran is only 
competent to report observable symptoms not clinical findings 
which are applied to VA's Schedule for Rating Disabilities.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions offered by the veteran detailed above.  The clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85 Diagnostic Code 6100 (2007).  The clinical findings 
do not fall within exceptional patterns of hearing impairment 
as defined by regulation.  Therefore, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a compensable evaluation concerning the 
veteran's service-connected bilateral hearing loss.

The Board acknowledges that the veteran has level III hearing 
impairment in each and that this hearing impairment is 
significant.  Nonetheless, VA regulations, as described 
above, simply do not provide for a compensable rating for 
such hearing impairment.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings, as stated above, are appropriate.  However, in the 
present case, the veteran's symptoms of hearing loss remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased compensable evaluation for a bilateral hearing 
loss disability is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


